[Cite as Cleveland Botanical Garden v. Drewien, 2020-Ohio-1278.]

                              COURT OF APPEALS OF OHIO

                            EIGHTH APPELLATE DISTRICT
                               COUNTY OF CUYAHOGA

CLEVELAND BOTANICAL GARDEN,                          :

                Plaintiff-Appellee,                  :
                                                                   No. 108536
                v.                                   :

STACI K. WORTHINGTON DREWIEN,
ET AL.,                       :

                Defendants-Appellants.


                               JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED IN PART, REVERSED IN PART
                AND REMANDED
                RELEASED AND JOURNALIZED: April 2, 2020


            Civil Appeal from the Cuyahoga County Court of Common Pleas
             Case Nos. CV-13-812284, CV-14-827728, and CV-18-905027


                                           Appearances:

                Hahn, Loeser & Parks, L.L.P., Stephen J. Knerly, Jr., Eric
                B. Levasseur, Dennis R. Rose, and Sarah K. Lewis, for
                appellee Cleveland Botanical Garden.

                Squire Patton Boggs, L.L.P., Steven A. Friedman, and
                Sean L. McGrane, for appellee University Circle, Inc.

                Barbara A. Langhenry, Director of Law, L. Stewart
                Hastings, Jr., Assistant Director of Law, for appellee City
                of Cleveland.

                Strauss Troy Co., L.P.A., Matthew W. Fellerhoff, William
                K. Flynn, Amy L. Hunt, and Stephen E. Schilling, for
                appellants heirs or beneficiaries of Wade Trust.
PATRICIA ANN BLACKMON, J.:

              Defendants-appellants, the trustee, heirs, and beneficiaries of the

Jeptha H. Wade Trust (collectively referred to as “the heirs”), appeal from the trial

court’s declaratory judgment in favor of plaintiff-appellee, Cleveland Botanical

Garden (“Botanical Garden”), determining that: (1) Botanical Garden’s imposition

of admission and parking fees, and limited hours of operation do not violate the

“Public Park for the benefit of all people” (“park use”) and “open at all times to the

public” (“open”) restrictions in the 1882 deed of Wade Park to Cleveland; (2) the

deed’s “fence restriction” is enforceable only by adjacent landowners; and (3) the

heirs’ reversionary interest was extinguished by operation of the Marketable Title

Act, R.C. 5301.47, et seq. The heirs assign the following errors for our review:

      I. The trial court erred by granting summary judgment to [Botanical
      Garden] by holding the Marketable Title Act, R.C. 5301.47, et seq.,
      extinguished [the heirs’] reversionary interest created in the root of title
      conveying Wade Park to the City of Cleveland in trust [under the Wade
      deed].

      II. The trial court erred by granting summary judgment to [Botanical
      Garden] by holding [that Botanical Garden’s] admission and parking
      fees do not violate the conditions of the [Wade deed].

      III. The trial court erred by granting summary judgment to [Botanical
      Garden] because it is undisputed that Wade Park is not “open at all
      times to the public.”

      IV. The trial court erred by granting summary judgment to [Botanical
      Garden] by holding: the [Wade deed] created a fee simple subject to a
      condition subsequent; but then holding the open wrought-iron fence
      condition is a restrictive covenant enforceable only by adjacent
      landowners.
      V. The trial court erred by conducting an in camera review without
      giving [the heirs] the benefit of a privilege log.

               For the sake of clarity, we will address the assigned errors out of this

predesignated order. Having reviewed the record and the controlling case law, we

reverse the court’s determination that the heirs’ reversionary interest was

extinguished by operation of the Marketable Title Act, we affirm the trial court’s

decision that Botanical Garden is not in violation of the “park use” and “open”

restrictions in the deed, and we reverse the determination that the deed’s “fence

restriction” is enforceable only by adjacent landowners.

              In 1882, Jeptha H. Wade granted 73 acres of property, known as

Wade Park, to the city of Cleveland for a park “to be kept open” to the public. In

relevant part, the 1882 Wade deed provides:

      Know all men by these presents that I, Jeptha H. Wade of the City of
      Cleveland, County of Cuyahoga and State I, Jeptha H. Wade of the City
      of Cleveland, * * * being desirous of securing to the citizens of Cleveland
      for all time the opportunity of re-creating, having, improving and
      maintaining a beautiful and attractive Public Park therein for the
      benefit of all the people and being the owner of lands suitable for this
      purpose situated near the place where several important institutions of
      learning are about to be permanently located and on which grounds
      larger expenditures with a view to such a Park have already been made,
      do hereby freely give, grant and convey unto the said City of Cleveland
      and the successors, to have and to hold forever, [a 73-acre parcel].

      This conveyance is made to the said City of Cleveland forever in trust
      for the following purposes and upon the express conditions following
      to wit: * * * The said grounds at all times thereafter to be kept and
      maintained by said City in such repair and condition as to make it an
      attractive and desirable place of resort — as a Public Park to be open at
      all times to the public. The abutting land owners, their heirs and
      assigns, to have free ingress and egress through the same, subject
      forever to all rules and regulations prescribed by the Park
      Commissioners. To be for no other purpose than a public park and to
      be called and known forever by the name of Wade Park; If fencing shall
      ever be placed on said Park grounds except along the westerly and
      southerly boundary, it shall be open wrought- iron fence.

      I also reserve the right for myself and my heirs forever to place and
      maintain a Street Railroad in and along the Avenues forming the
      easterly and northerly boundaries of said Park. Said Railroad to be
      subject to laws and ordinances of the City, and stipulate that the
      abutting property owners, their heirs and assigns forever, may connect
      with any water pipe the City may place in said Park at the most proper
      and convenient places, subject however to water rules and regulations
      prescribed by the City, and may make all necessary drives and walks to
      connect with said easterly and northerly Avenue, and if the grounds
      aforesaid or any part thereof shall be perverted or diverted from the
      public purposes and uses herein expressed, the said property and every
      part thereof to revert to me or my heirs forever.

              After its founding in the 1930s, Botanical Garden was granted

permission to occupy a converted boathouse on the Wade Park Lagoon. At this time,

Botanical Garden assured the heirs that it would “not interfere with the adequate

and reasonable use of said Wade Park” by the public.

              In 1964, Cleveland entered into a lease with Botanical Garden that

incorporated all “conditions, restrictions or limitations and covenants” in the Wade

deed. The lease provided that Botanical Garden would not “close” off or “barricade”

the park, or any part of the park, and would not charge admission “for entrance” to

the Botanical Garden apart from special event fees. In 1966, Botanical Garden

moved to its present location.

              In 1971, Cleveland entered into a lease with appellee University Circle

Incorporated (“UCI”). UCI assumed maintenance obligations for the Wade Oval

portion of the park. This lease expressly incorporated the terms of the 1882 Wade

deed, and provides that UCI shall only use the property in a manner that is
“consistent with any conditions, restrictions or limitations and covenants contained

in [that] deed.” By 2001, Botanical Garden subleased additional parcels from UCI

in accordance with the terms of the 1971 lease. The 2001 sublease permitted

Botanical Garden to install an underground parking garage. Botanical Garden

currently occupies ten acres of Wade Park.

              By 2003, Botanical Garden undertook an expansion that quadrupled

its building space and included a glass conservatory. The cost of the expansion was

$70 million. Approximately $50 million of this sum was paid by contributions, and

Botanical Garden planned to pay the remaining balance with bonds that would be

paid from admission fees to a ten-acre section of the property. Fencing for the area

includes a “wall” along portions of East Boulevard, chain-link fencing along portions

of East Boulevard, and areas of wooden fencing. On a select few days of the year,

admission is free.

              In 2010, Botanical Garden refinanced its bond debt, borrowing $11.5

million from Huntington Bank and giving Huntington Bank a “Leasehold Mortgage”

on its interest in Wade Park. Huntington Bank later sold the loan, and the lease was

in turn assigned to The Holden Arboretum.

              By 2019, Botanical Garden collected approximately $13 million from

parking and admission fees.      The heirs subsequently asserted a “reversionary

interest,” complaining that the “park use,” “open,” and fencing restrictions in the

deed were violated.
               Botanical Garden filed this declaratory judgment action, seeking

judicial determinations that: (1) its use, operation, and maintenance of the property

is consistent with the deed restrictions; (2) it may, consistent with the 1882 deed,

charge admission fees to a portion of its facilities and exhibits; (3) it may charge

parking fees; (4) it may erect and maintain fencing. In opposition, the heirs asked

the court to enjoin Botanical Garden from charging admission into the gardens and

the parking facility, and order Botanical Garden to remove all but the limited

wrought-iron fencing authorized in the 1882 deed.1

               The parties filed opposing motions for partial summary judgment.

Botanical Garden maintained that the 1882 deed gave the heirs a right of entry, and

that the heirs failed to preserve it in accordance with the Marketable Title Act.

Botanical Garden also argued that the operation of a botanical garden, the charging

of fees, regulating hours of operation, operation of a parking facility, and installation

of fencing do not violate the terms of the deed or trigger a reversion to the heirs. In

opposition, the heirs maintained that they possess a possibility of reverter that was

not extinguished by the Marketable Title Act because it was both created in the “root

of title” and incorporated in the 1964 and 1971 leases. The heirs further argued that

Botanical Garden violated the “park use,” “open,” and “fencing restrictions”

provisions of the 1882 deed by imposing admission and parking fees, installing



      1 The heirs also filed taxpayer actions against Cleveland in order to enforce the
terms of the 1882 deed and the relevant leases. See Cleveland, ex rel. William G. Wade
v. Cleveland, Cuyahoga C.P. Nos. CV-14-827728 and CV-18-905027. The taxpayer
actions were stayed pending decision on the declaratory judgment action.
prohibited fencing, closing the area all but “24.5 [percent] of the year,” and charging

admission all but several days per year.

               The trial court ruled that the deed created a “fee simple subject to a

condition subsequent / right of entry,” and not a possibility of reverter, and that the

heirs failed to preserve this interest in accordance with the Marketable Title Act. The

court also concluded that Botanical Garden’s “use and operation of the [Botanical

Garden] Property as a botanical garden is a permissible public park use,” so there

was no violation of the terms of the Wade deed. The court held that the charging of

admission or fees does not violate the “park use” or “open” restrictions in the 1882

deed, because “the term ‘open, at all times to the public’ does not mean ‘free.’”

Similarly, the court held that “having specific hours of operation does not mean that

the property is ‘closed off’ to the public.” The court also ruled that the construction

and operation of parking facilities is consistent with the “park use” restriction in the

1882 deed.

               As to the fencing issue, Botanical Garden asserted that the provision

regarding fencing is a restrictive covenant, enforceable only by the adjacent

landowners. In opposition, the heirs argued that the deed language created a fee

simple subject to a condition subsequent. The court held that the deed created a

restrictive covenant, enforceable only by adjacent property owners.
Claimed Violations of the 1882 Deed

      A. “Park Use” and “Open” Provisions

              In the second and third assigned errors, the heirs argue that the trial

court erred in determining that Botanical Garden is not in violation of the “park use”

and “open” terms of the Wade deed because the facility has limited hours and

charges admission and parking fees.

              We review an award of summary judgment de novo. Grafton v. Ohio

Edison Co., 77 Ohio St.3d 102, 105, 671 N.E.2d 241 (1996). To prevail on a motion

for summary judgment, the movant must first be able to point to evidentiary

materials that demonstrate there is no genuine issue of material fact, and that the

moving party is entitled to judgment as a matter of law. Dresher v. Burt, 75 Ohio

St.3d 280, 293, 662 N.E.2d 264 (1996). Once the movant overcomes that initial

burden, the nonmoving party may not merely resting upon the allegations contained

in the pleadings to establish a genuine issue of material fact. Civ.R. 56(E). Instead,

it has the reciprocal burden of responding and setting forth specific facts that

demonstrate the existence of a “genuine triable issue.” State ex rel. Zimmerman v.

Tompkins, 75 Ohio St.3d 447, 449, 663 N.E.2d 639 (1996).

              The construction of instruments of conveyance is a matter of law that

is subject to de novo review. Graham v. Drydock Coal Co., 76 Ohio St.3d 311, 313,

667 N.E.2d 949 (1996); Bath Twp. v. Raymond C. Firestone Co., 140 Ohio App.3d

252, 256, 747 N.E.2d 262 (9th Dist.2000).          In Ohio, the first rule of deed

construction is that when the parties’ intention is clear from the four corners of the
deed, courts will give effect to that intention. Koprivec v. Rails-to-Trails of Wayne

Cty., 153 Ohio St.3d 137, 2018-Ohio-465, 102 N.E.3d 444, ¶ 29.

              Turning to the issue of whether Botanical Garden’s operation of

facilities, buildings, and gardens is consistent with the “park use” restriction, we

note that the Wade deed provides “the opportunity of re-creating, having,

improving, and maintaining a beautiful and attractive Public Park for the benefit of

all the people.” It further states that the “grounds [are] to be kept and maintained

by the City in such repair and condition to make it an attractive and desirable place

of resort.” The operation of botanical gardens has repeatedly been found within the

use of land for park purposes. See Kinney v. Kansas Fish & Game Commn., 238

Kan. 375, 381, 710 P.2d 1290 (1985); Behrens v. Spearfish, 84 S.D. 615, 620, 175

N.W.2d 52 (1970); Bernstein v. Pittsburgh, 366 Pa. 200, 206-208, 77 A.2d 452

(1951); Spires v. Los Angeles, 150 Cal. 64, 66, 87 Pac. 1026 (1906); Slavich v.

Hamilton, 201 Cal. 299, 257 Pac. 60 (1927).

              With regard to the charging of fees, the trial court held that the term

“open, at all times to the public” does not mean “free.” The court explained:

      [Botanical Garden’s] charging of [an] admission fee and having specific
      hours of operation does not mean that the property is “closed off” to the
      general public. Rather, [Botanical Garden] charges fees in order to
      provide an educational, cultural, and recreational botanical experience
      to the public. [Botanical Garden’s] charging fees for use of its facilities
      is consistent with the Wade deed provision of “re-creating, having,
      improving and maintaining a beautiful and attractive Public Park for
      the benefit of the people.”
               This conclusion is supported by Bernstein. Id. at 209-210. Accord

Mansour v. Monroe, 767 N.Y.S.2d 341, 1 A.D.3d 976 (4th Dept.2003). Moreover,

“open to public use” does not require the area to be open to “everybody all the time.”

Gally v. Delponte, Tolland Jud. Dist. No. 44598, 1991 Conn. Super. LEXIS 3170

(Dec. 9, 1991). Right of access is not absolute and hours may be limited. Accord

Wyatt v. Hargadine, C.D. Ill. No. 13-3150, 2013 U.S. Dist. LEXIS 149819 (Oct. 18,

2013).

               The provision of parking is also included within permitted park uses.

See Behrens at 621; Bernstein at 204. Further, in Save Our Heritage Organisation

v. San Diego, 237 Cal. App.4th 163, 187 Cal. Rptr.3d 754 (2015), the court upheld

the construction of a for-pay parking facility in an urban park complex where the

land was dedicated to use as a free public park.

               In light of our discussion of fencing in the discussion below, we do not

reach the issue of the hours of operation of Botanical Garden.

               In accordance with all of the foregoing, the trial court properly

concluded that the challenged terms of the 1882 deed were not violated. The second

and third assigned errors are without merit and are overruled.

         B. Fencing Provision

               In the second portion of the fourth assigned error, the heirs argue that

the trial court erred in concluding that the fence condition is a restrictive covenant

that is enforceable only by adjacent landowners.
               Considering the nature of the fence provision set forth in the deed, we

begin by noting that “‘“A common idiom describes property as a ‘bundle of sticks’—

a collection of individual rights which, in certain combinations, constitute

property.”’” State ex rel. New Wen, Inc. v. Marchbanks, Slip Opinion No. 2020-

Ohio-63, ¶ 24, quoting Dispatch Printing Co. v. Recovery Ltd. Partnership, 2015-

Ohio-381, 28 N.E.3d 562, ¶ 51 (10th Dist.), quoting United States v. Craft, 535 U.S.

274, 278, 122 S.Ct. 1414, 152 L.Ed.2d 437 (2002). State law determines which sticks

are in a person’s bundle. Id., citing Craft, 535 U.S. at 278. We therefore consider

the nature of this provision in light of whether the parties’ intention is clear from the

four corners of the deed. Koprivec, 153 Ohio St.3d 137, 2018-Ohio-465, 102 N.E.3d

444, ¶ 29. If the deed restriction is “indefinite, doubtful and capable of contradictory

interpretation, that construction must be adopted which least restricts the free use

of the land.” Corna v. Szabo, 6th Dist. Ottawa No. OT-05-025, 2006-Ohio-2764,

¶ 39.

               Additionally, conditions subsequent are not favored in law and are

looked upon with disfavor in equity; conditions subsequent must be clearly

expressed and strictly construed. Second Church of Christ, Scientist v. Le Prevost,

67 Ohio App. 101, 104, 35 N.E.2d 1015 (9th Dist. 1941). Key facts include whether

there are words in the provision creating a reverter. Id.; Wayne Lakes Park, Inc. v.

Warner, 104 Ohio App. 167, 147 N.E.2d 269 (2d Dist.1957). The Ohio Supreme

Court held that the descriptive phrase, “so long as” or the words “during” or “until”
when used in the deed could be sufficient to create a fee simple estate subject to a

reversion. Koprivec at ¶ 31-32. Conversely,

          “A restrictive covenant is a ‘private agreement, [usually] in a deed or
          lease, that restricts the use or occupancy of real property, [especially]
          by specifying lot sizes, building lines, architectural styles, and the uses
          to which the property may be put.’” * * * City of Canton v. State, 95
          Ohio St.3d 149, 2002-Ohio-2005, 766 N.E.2d 963, ¶ 28 (2002), citing
          Black’s Law Dictionary 371 (7th Ed.Rev.1999). In the context of
          property law, a “covenant” denotes a contract that is either personal or
          “runs with the land.” Maasen v. Zopff, 12th Dist. Warren Nos. CA98-
          10-135, 1999 Ohio App. LEXIS 3422, 1999 WL 552747, 3 (July 26,
          1999).

State Cty. Park Dist. v. Dickerhoof, 2018-Ohio-4319, 122 N.E.3d 608, ¶ 62 (5th

Dist.).

                  In Dickerhoof, the court considered the following provision:

“Provided always and these presents are upon this express condition, that the said

party of the second part shall construct its railroad on said premises.” The court

concluded that this created a restrictive covenant and not a reversion, explaining as

follows:

          Instead of a reversion, this language establishes a restriction or
          covenant regarding the use of the land. * * *

          The deed contains language expressing the expectation that the grantee
          will use the property “to conveniently operate said railroad, and for no
          other use or purpose” but it contains no language qualifying the
          transfer of the property as being effective only for “so long as” the
          property is used to operate the railroad and we cannot add such
          language. The intention of the parties is clear and “the first rule of deed
          construction in Ohio is that when the parties’ intention is clear from the
          four corners of the deed, we will give effect to that intention.” Koprivec,
          supra at ¶ 29.
Id. at ¶ 62-63. Accord Giancarli v. Arroyo, 9th Dist. Summit No. 18223, 1997 LEXIS

4751 (Oct. 29, 1997).

               Similarly, in this matter, the following language is included as an

“express condition”:

      The abutting land owners, their heirs and assigns, to have free ingress
      and egress through the same, subject forever to all rules and
      regulations prescribed by the Park Commissioners. To be for no other
      purpose than a public park and to be called and known forever by the
      name of Wade Park; If fencing shall ever be placed on said Park
      grounds except along the westerly and southerly boundary, it shall be
      open wrought- iron fence.

               The reversionary language of the deed provides:

       [I]f the said City shall fail to comply with the aforesaid stipulations for
      the expenditure of seventy-five thousand dollars if the grounds
      aforesaid or any part thereof shall be perverted or diverted from the
      public purposes and uses herein expressed, the said property and every
      part thereof to revert to me or my heirs forever.

               We therefore hold, viewing the fence provision or “stick within the

bundle” conveyed in the deed, that it sets forth a restrictive covenant that runs with

the land in the event that improper fencing is installed. The deed contains language

expressing the expectation that the grantee will limit fencing as specified in the deed,

but this portion of the deed does not contain reversionary language.

               As to Botanical Garden’s contention that the restrictive covenant is

only enforceable by abutting landowners, we note that in Dixon v. Van Sweringen

Co., 121 Ohio St. 56, 166 N.E. 887 (1929), the Supreme Court held that:

      “Every owner of real property has the right so to deal with it, as to
      restrain its use by his grantees within such limits as to prevent its
      appropriation to purposes which will impair the value or diminish the
      pleasure of the enjoyment of the land which he retains. The only
      restriction on this right is, that it shall be exercised reasonably, with a
      due regard to public policy, and without creating any unlawful restraint
      of trade. Nor can there be any doubt that in whatever form such a
      restraint is placed on real estate by the terms of a grant, whether it is in
      the technical form of a condition or covenant, or of a reservation or
      exception in the deed, or by words which give to the acceptance of the
      deed by the grantee the force and effect of a parol agreement, it is
      binding as between the grantor and the immediate grantee, and can
      be enforced against him by suitable process, both in law and equity.”

(Emphasis added.) Id. at 69-70, quoting Whitney v. Union Railway Co., 11 Gray 359

(1860). Accord Morgan Woods Homeowners’ Assn. v. Wills, 5th Dist. Licking No.

11 CA 57, 2012-Ohio-233, ¶ 61-62 (homeowners’ association may enforce restrictive

covenant in deed).

               Therefore, we conclude that the restrictive covenant is binding by the

heirs of the grantor and Botanical Garden and therefore enforceable by the heirs. In

this connection, the trial court erred insofar as it held that the restrictive covenant

is enforceable only by the adjacent landowners.

               The second portion of the fourth assigned error is well-taken in part

and is sustained.

Marketable Title Act

               In the first assigned error, the heirs argue that the trial court erred in

concluding that their asserted reversionary interests expired by operation of the

Marketable Title Act for failure of notice in accordance with R.C. 5301.51.

                In Blackstone v. Moore, 155 Ohio St.3d 448, 2018-Ohio-4959, 122

N.E.3d 132, the Ohio Supreme Court explained the Marketable Title Act as follows:
       the act provides that a person “who has an unbroken chain of title of
       record to any interest in land for forty years or more, has a marketable
       record title to such interest.” R.C. 5301.48. The marketable record title
       “operates to extinguish such interests and claims, existing prior to the
       effective date of the root of title.” R.C. 5301.47(A). (A “root of title” is
       “that conveyance or other title transaction in the chain of title of a
       person * * * which was the most recent to be recorded as of a date forty
       years prior to the time when marketability is being determined.” R.C.
       5301.47(E).) The act facilitates title transactions, as the record
       marketable title “shall be taken by any person dealing with the land free
       and clear of all interests, claims, or charges whatsoever, the existence
       of which depends upon any act, transaction, event, or omission that
       occurred prior to the effective date of the root of title.” R.C. 5301.50.

       Balanced against the desire to facilitate title transactions is the need to
       protect interests that predate the root of title. To this end, the act
       provides that the marketable record title is subject to interests inherent
       in the record chain of title, “provided that a general reference * * * to
       * * * interests created prior to the root of title shall not be sufficient to
       preserve them, unless specific identification be made therein of a
       recorded title transaction which creates such * * * interest.” R.C.
       5301.49(A).

Id. at ¶ 7-8.

                Effective as of 1961, the purpose of the Marketable Title Act is to

“simplify and facilitat[e] land title transactions by allowing persons to rely on a

record chain of title as described in Section 5301.48 of the Revised Code, subject

only to such limitations as appear in, section 5301.49 of the Revised Code.” R.C.

5301.55.

                The applicable definitions of terms used in the Marketable Title Act

are set forth in R.C. 5301.47 as follows:

       (A) “Marketable record title” means a title of record, as indicated in
       section 5301.48 of the Revised Code, which operates to extinguish such
       interests and claims, existing prior to the effective date of the root of
       title, as are stated in section 5301.50 of the Revised Code.
(B) “Records” includes probate and other official public records, as well
as records in the office of the recorder of the county in which all or part
of the land is situate.

(C) “Recording,” when applied to the official public records of the
probate or other court, includes filing.

(D) “Person dealing with land” includes a purchaser of any estate or
interest therein, a mortgagee, a levying or attaching creditor, a land
contract vendee, or any other person seeking to acquire an estate or
interest therein, or impose a lien thereon.

(E) “Root of title” means that conveyance or other title transaction in
the chain of title of a person, purporting to create the interest claimed
by such person, upon which he relies as a basis for the marketability of
his title, and which was the most recent to be recorded as of a date forty
years prior to the time when market-ability is being determined. The
effective date of the “root of title” is the date on which it is recorded.

(F) “Title transaction” means any transaction affecting title to any
interest in land, including title by will or descent, title by tax deed, or
by trustee’s, assignee’s, guardian’s, executor’s, administrators, or
sheriff’s deed, or decree of any court, as well as warranty deed, quit
claim deed, or mortgage.

        R.C. 5301.49 governs record marketable title and provides:

Such record marketable title shall be subject to:

(A) All interests and defects which are inherent in the muniments of
which such chain of record title is formed; provided that a general
reference in such muniments, or any of them, to easements, use
restrictions, or other interests created prior to the root of title shall not
be sufficient to preserve them, unless specific identification be made
therein of a recorded title transaction which creates such easement, use
restriction, or other interest; and provided that possibilities of reverter,
and rights of entry or powers of termination for breach of condition
subsequent, which interests are inherent in the muniments of which
such chain of record title is formed and which have existed for forty
years or more, shall be preserved and kept effective only in the manner
provided in section 5301.51 of the Revised Code;
      (B) All interests preserved by the filing of proper notice or by
      possession by the same owner continuously for a period of forty years
      or more, in accordance with section 5301.51 of the Revised Code;

      (C) The rights of any person arising from a period of adverse possession
      or user, which was in whole or in part subsequent to the effective date
      of the root of title;

      (D) Any interest arising out of a title transaction which has been
      recorded subsequent to the effective date of the root of title from which
      the unbroken chain of title or record is started; provided that such
      recording shall not revive or give validity to any interest which has been
      extinguished prior to the time of the recording by the operation of
      section 5301.50 of the Revised Code * * *.

              The relevant prior interests are set forth in R.C. 5301.50 as follows:

      Subject to the matters stated in section 5301.49 of the Revised Code,
      such record marketable title shall be held by its owner and shall be
      taken by any person dealing with the land free and clear of all interests,
      claims, or charges whatsoever, the existence of which depends upon
      any act, transaction, event, or omission that occurred prior to the
      effective date of the root of title. All such interests, claims, or charges,
      however denominated, whether legal or equitable, present or future,
      whether such interests, claims, or charges are asserted by a person sui
      juris or under a disability, whether such person is within or without the
      state, whether such person is natural or corporate, or is private or
      governmental, are hereby declared to be null and void.

              The preservation of interests is governed by R.C. 5301.51 which

states:

      (A) Any person claiming an interest in land may preserve and keep
      effective such interest by filing for record during the forty-year period
      immediately following the effective date of the root of title of the person
      whose record title would otherwise be marketable, a notice in writing,
      duly verified by oath, setting forth the nature of the claim. * * *

      (B) If the same record owner of any possessory interest in land has been
      in possession of such land continuously for a period of forty years or
      more, during which period no title transaction with respect to such
      interest appears of record in his chain of title, and no notice has been
      filed by him on his behalf as provided in division (A) of this section, and
      such possession continues to the time when marketability is being
      determined, such period of possession is equivalent to the filing of the
      notice immediately preceding the termination of the forty-year period
      described in division (A) of this section.

               We begin by noting that the trial court held that “[i]t is undisputed by

the parties that the root of title is the Wade Deed, recorded in 1882.” Therefore, it

is clear that the heirs’ interests were created “in the root of title” and not “prior to

the effective date of the root title.” Therefore, their interests are not extinguished by

operation of R.C. 5301.50. Accord Blackstone, 2018-Ohio-4959 at ¶ 7; Toth v. Berks

Title Ins. Co., 6 Ohio St.3d 338, 340, 453 N.E.2d 639 (1983).

               Botanical Garden maintains, however, that in Carlson v. Koch, 8th

Dist. Cuyahoga Nos. 36497 and 36498, 1978 Ohio App. LEXIS 9501 (Jan. 19, 1978),

this court required the reversionary heirs to comply with the requirements of R.C.

5301.49(A) and 5301.51 even though their reversionary interest was created “in the

root of title.” However, in Carlson, the reversionary interest was in fact created prior

to the root of title, because the court concluded that the heirs’ claimed reversionary

interests were created in deeds from 1896 and 1898, whereas “the root of title was

established at the 1906 annexation of the real estate parcels in question.” The court

therefore held that:

      Appellants’ reversionary interest existed prior to the root of title and
      specific mention of such interest in the root of title within forty years of
      the date upon which marketability was to be discovered would have
      served to preserve such interest.

Id.
               Botanical Garden also notes that in Verona United Methodist Church

v. Shock, 2d Dist. Preble No. CA 252, 1978 Ohio App. LEXIS 10863 (Oct. 13, 1978),

the Second District Court of Appeals held that reversionary heirs were required to

comply with the requirements of R.C. 5301.49(A) and 5301.51 even though their

reversionary interest was created “in the root of title.” However, an unpublished

opinion issued before May 1, 2002, by another judicial district is not controlling case

law. See Rep.Op.R. 4; Watson v. Neff, 4th Dist. Jackson No. 08CA12, 2009-Ohio-

2062, ¶ 16. We decline to follow it herein. Moreover, it is inapposite to this matter

in that it, unlike the instant matter, does not concern land owned by a municipal

corporation as owner or trustee of property for park purposes, pursuant to R.C.

755.19 and did not involve any claimed continuous possession, recorded leases, or

other relevant “title transactions.”

               Turning next to the heirs’ argument that the Marketable Title Act does

not extinguish their interests herein because, as a matter of law and pursuant to R.C.

755.19, the Wade deed requires Cleveland to hold the property “in trust for the

benefit of all people” to be maintained as a public park and “for no other purpose

than a public park.”

               We note, as a matter of law, that under R.C. 755.19,

      In any municipal corporation which is the owner or trustee of property
      for park purposes, or of funds to be used in connection therewith, by
      deed of gift, devise, or bequest, such property or funds shall be
      managed and administered in accordance with the provisions or
      conditions of such deed of gift, devise or bequest.
               We agree that in light of the statutory mandate that Cleveland manage

and administer the property in accordance with the terms of the Wade deed,

Cleveland is compelled to “hold the property in trust for the benefit of all people,” so

Wade Park cannot be subject to conventional “land title transactions” that are the

general subject of the Marketable Title Act as stated in R.C. 5301.55.

               The heirs additionally argue that Cleveland’s continuous possession

of the property in trust for the benefit of all people satisfies the notice provision by

operation of R.C. 5301.49(B) (“All interests preserved by the filing of proper notice

or by possession by the same owner continuously for a period of forty years or more,

in accordance with section 5301.51 of the Revised Code.”). Botanical Garden insists

that this provision is inapplicable because the Wade heirs have not personally been

in continuous possession of the property.          However, Cleveland’s continuous

possession of the property “in trust for the benefit of all people” satisfies the notice

provision by operation of R.C. 5301.51(B), which states:

      If the same record owner of any possessory interest in land has been in
      possession of the land continuously for a period of forty years or more,
      during which period no title transaction with respect to such interest
      appears of record in his chain of title, and no notice has been filed by
      him on his behalf as provided in division (A) of this section, and such
      possession continues to the time when marketability is being
      determined, the period of possession is equivalent to the filing of the
      notice immediately preceding the termination of the forty-year period
      described in division (A) of this section.

               That is, Cleveland is the “same record owner” in continuous

possession of the property in trust for the benefit of all people, and this satisfies the

notice provision by operation of R.C. 5301.51(B). Likewise, the leases executed in
this matter incorporated the terms of the Wade deed and these “title transactions”

were recorded in the chain of title. R.C. 5301.51(B).

              In accordance with the foregoing, the trial court erred insofar as it

held that the interests claimed herein expired by operation of the Marketable Title

Act.

              The first assigned error is well-taken and sustained.

In Camera Review Lacking Privilege Log

              The fifth assigned error stems from the trial court’s denial of the heirs’

motion to compel discovery of communications between Botanical Garden, UCI,

and their counsel. The heirs assert that the court erroneously conducted an in

camera review, and improperly failed to require Botanical Garden and UCI to

prepare a privilege log before ruling that the communications were not discoverable.

In opposition, Botanical Garden maintains that the heirs agreed to the in camera

review during a pretrial conference, and that no privilege log was needed because

Botanical Garden and UCI apprised the heirs that they were asserting the common-

interest and work-product privileges.

              This court employs the de novo standard of review in order to

determine whether information sought is confidential and privileged from

disclosure. Med. Mut. of Ohio v. Schlotterer, 122 Ohio St.3d 181, 2009-Ohio-2496,

909 N.E.2d 1237, ¶ 13.

              The common-interest privilege is applicable “‘where two or more

clients, each represented by their own lawyers, meet to discuss matters of common
interest ─ commonly called a joint defense agreement or pooled information

situation.’” State ex rel. Bardwell v. Cordray, 181 Ohio App.3d 661, 2009-Ohio-

1265, 910 N.E.2d 504 (10th Dist.), quoting McCormick, Evidence, Section 91.1, at

413-414 (6th Ed.2006). This privilege “provides a qualified privilege protecting the

attorney’s mental processes in preparation of litigation, establishing ‘a zone of

privacy in which lawyers can analyze and prepare their client’s case free from

scrutiny or interference by an adversary.’” Squire Sanders & Dempsey v. Givaudan

Flavors Corp., 127 Ohio St.3d 161, 2010-Ohio-4469, 937 N.E.2d 533, ¶ 54, quoting

Hobley v. Burge, 433 F.3d 946, 949 (7th Cir.2006).

              The purpose of the work-product rule is to protect “the right of

attorneys to prepare cases for trial with that degree of privacy necessary to

encourage them to prepare their cases thoroughly and to investigate not only the

favorable but the unfavorable aspects of such cases” and “to prevent an attorney

from taking undue advantage of his adversary’s industry or efforts.” Jackson v.

Greger, 110 Ohio St.3d 488, 2006-Ohio-4968, 854 N.E.2d 487, ¶ 16, citing Civ.R.

26(A). “To that end, Civ.R. 26(B)(3) places a burden on the party seeking discovery

to demonstrate good cause for the sought-after materials.” Id.

              In response to a discovery dispute, a trial court may conduct an in

camera review as an accepted procedure for evaluating disputed records. See

generally State ex rel. Essi v. Lakewood, 8th Dist. Cuyahoga No. 104659, 2018-

Ohio-5027 (conducting in camera inspection of documents for consideration of

various privilege claims including common interest privilege and work product).
               Here, the court conducted a telephonic conference and then the

parties briefed the issue. Botanical Garden maintained that the communications

were protected by the work-product and common-interest privileges. The court

concluded:

      Upon review of the documents produced under seal by UCI for in
      camera inspection, the court finds that the common interest exception
      applies and that the documents produced are attorney work product,
      including emails regarding litigation strategy. The court finds that UCI
      and [Botanical Garden] have a common interest in the claims of this
      declaratory judgment action, specifically, regarding whether [Botanical
      Garden’s] current use of the property is consistent with the 1882 deed.
      As the documents are attorney work product and are covered by the
      common interest doctrine, [Botanical Garden] and UCI are not
      required to produce a privilege log.

               We fully concur with this analysis. It is supported in the record, and,

significantly, this contention is supported by a signed Common Interest Agreement

dated August 17, 2015. It is also consistent with UCI and Botanical Garden’s stated

common interest as appellees’ sharing a single brief herein.

               Further, because the basis of the parties’ privilege claims was made

clear to the heirs, no prejudicial error occurred due to the absence of a privilege log.

Accord Csonka-Cherney v. ArcelorMittal Cleveland, Inc., 2014-Ohio-836, 9 N.E.3d

515, ¶ 23-24 (8th Dist.) (employee’s challenge to the production of the medical

records was not waived despite not having filed a privilege log under Civ.R.

26(B)(6)(a) because she consistently and unequivocally gave the employers notice

that she was not waiving her right to assert privilege).

               The fifth assigned error lacks merit and is overruled.
               In accordance with the foregoing, the judgment of the trial court is

affirmed insofar as it determined that the “park use” and “open” restrictions in the

1882 deed of Wade Park to Cleveland have not been violated; it is reversed insofar

as it determined that the fencing restrictions have not been violated; it is reversed

insofar as it determined that the fencing restrictions are enforceable only by adjacent

landowners; and it is reversed insofar as it determined that the heirs’ claimed

interests have been extinguished by operation of the Marketable Title Act

                  The judgment of the trial court is affirmed in part, reversed in part,

and remanded for further proceedings consistent with this opinion.

      It is ordered that appellant and appellee share the costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to said court to carry this judgment

into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


                                           ___
PATRICIA ANN BLACKMON, JUDGE

MARY J. BOYLE, P.J., and
EILEEN A. GALLAGHER, J., CONCUR
KEY WORDS:

Deed restriction; parks; restrictive covenant; fences; Marketable Title Act;
discovery; in camera; privilege log

Trial court properly concluded that Botanical Garden’s use and operation of facility
and underground parking structure did not violate park use restriction in 1882
deed; court properly found that charging admission for some displays and for
parking does not violate the portion of the deed requiring parcel to be open at all
times to the public; fence provision was a restrictive covenant but was enforceable
by grantor’s heirs; trial court erred in concluding that heirs’ claimed interests were
extinguished by the Marketable Title Act; trial court did not err in considering
common interest and work product privilege claims in an in camera hearing.